Exhibit 10.4



CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made effective as of August 4,
2020 (the “Effective Date”), by and between NextCure, Inc., a Delaware
corporation (“Company”), and Kevin Heller, M.D., a resident of the State of
Maryland (“Consultant”).

WHEREAS, Consultant is willing to provide to Company, on the terms and
conditions hereof, the consulting services described in Attachment A (the
“Services”).

WHEREAS, Company desires to have the Services provided by Consultant on the
terms and conditions hereof.

Therefore, the parties agree as follows:

1.          Description of Services. During the term of this Agreement, as
defined in Section 2 below, Consultant shall (a) provide the Services at such
locations and facilities as may be chosen by Consultant, (b) devote his
reasonable best efforts to the performance of the Services, and (c) perform the
Services in accordance with all applicable laws, rules and regulations of all
relevant jurisdictions.

2.          Term. The term of this Agreement shall commence on the Effective
Date and terminate upon the earliest of (a) ninety (90) days’ prior written
notice of termination from Company to Consultant (which may be given at any time
and for any or no reason), as of the date set forth in such notice, (b) ninety
(90) days’ prior written notice of termination from Consultant to Company (which
may be given at any time and for any reason), as of the date set forth in such
notice, and (c) July 30, 2021. Sections 4, 5, 6, 7, 10, 14, 15 and 16 of this
Agreement shall survive the termination of this Agreement.

3.          Compensation. Company shall pay Consultant a consulting fee, and
provide other consideration, in accordance with the terms specified in
Attachment B for Services that have been performed in accordance with the terms
of this Agreement. Any reasonable out-of-pocket costs or expenses of Consultant
incurred in the performance of the Services shall be reimbursed by Company
within 30 days of a request for reimbursement accompanied by appropriate
supporting documentation, provided that any single expense in an amount
exceeding $500 must be pre-approved in writing by Company.

4.          Ownership of Ideas, Copyrights and Patents.

a)        Consultant agrees that all data, know-how, inventions, designs,
developments, techniques, materials, software and laboratory notebooks, in each
case developed or improved by Consultant, whether or not reduced to practice and
whether patentable, copyrightable or not, whether at the request or upon the
suggestion of Company, or otherwise, which Consultant conceives, reduces to
practice, or develops, alone or with others, during performance of the Services
(all of the foregoing being hereinafter referred to as the “Inventions”), shall
be the sole and exclusive property of Company.

b)        Consultant hereby assigns to Company all right, title and interest
that Consultant may have in and to all of the Inventions.





--------------------------------------------------------------------------------

c)          Consultant represents that neither the Services nor any of the
Inventions will violate or infringe upon any patent, copyright, or trademark or
violate any other rights of any person or entity.

d)          Consultant hereby agrees to cooperate with Company, its attorneys
and agents, in the preparation, execution and filing of all papers and other
documents as may be requested or required by Company to evidence or perfect
Company’s rights in and to any such Inventions, including, but not limited to,
joining in any proceeding to obtain letters patents, copyrights, trademarks or
other legal rights in the United States and in any and all other countries with
regard to such Inventions. Company will bear the expense of such proceedings.
Any patent or other legal right so issued to Consultant, personally, shall be
assigned by Consultant to Company without charge by Consultant. Consultant
hereby designates the Company as Consultant’s agent, and grants to Company a
limited power of attorney with full power of substitution, which limited power
of attorney shall be deemed coupled with an interest, for the sole purpose of
effecting the foregoing assignments from Consultant to Company.

5.         Confidential Information. Consultant acknowledges that Company
possesses and will possess Confidential Information that is important to
Company’s business, that unauthorized disclosure of Confidential Information
will damage Company’s business, and that Company’s business is substantially
dependent on the continuing secrecy of its Confidential Information. For
purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information and data in whatever form disclosed (whether oral or
in eye-readable or machine-readable format, and whether disclosed to Consultant
directly, indirectly, intentionally or inadvertently by Company, any such other
company, any agent, representative, or employee of any of the foregoing
entities, or by any third party) concerning the business, financial condition,
operations, assets, trade secrets, inventions, know-how, ideas, procedures,
formulations, compounds, biologics, developmental or experimental work, clinical
or other programs, and plans for research and development of Company.
Confidential Information also includes any written work product or deliverables
provided by Consultant to Company pursuant to this Agreement. Notwithstanding
the foregoing, Confidential Information does not include information Consultant
can demonstrate by competent evidence:

a)     is in the public domain by use and/or publication at the time of his
receipt from or on behalf of Company or thereafter enters into the public domain
through no fault of Consultant;

b)     was already in Consultant’s possession prior to receipt from or on behalf
of Company; or

c)     is properly obtained by Consultant from a third party with a valid right
to disclose such Confidential Information and such third party is not under a
confidentiality obligation to Company.

Consultant shall maintain in strict confidence and shall not, without the prior
written consent of Company, (i) use, except in the course of performance of the
Services for Company, disclose or give to others any Confidential Information,
or (ii) make any copies of Confidential Information, except when appropriate for
performance of the Services or the furtherance of the business of Company.
Consultant shall, promptly upon request, whether during or after the term of
this Agreement, return to Company any and all written, documentary,
machine-readable or other elements or evidence of Confidential Information, and
any copies of Confidential Information that may be in Consultant’s



--------------------------------------------------------------------------------

possession or under Consultant’s control, and upon request shall certify to
Company the return of all such Confidential Information.



6.         Independent Contractor. Consultant is an independent contractor and
is not an agent or employee of Company. Consultant is not authorized to act on
Company’s behalf, and shall not suggest or imply to any third party that
Consultant has any authority to represent Company. Nothing contained in this
Agreement shall be construed to imply a joint venture, partnership or
employer/employee relationship between the parties. Company shall make no
deductions from any payments due to Consultant for state or federal tax
purposes, including social security, income tax withholding, disability and
other payroll tax requirements. All such withholdings, taxes, liabilities and
contributions shall be solely Consultant’s responsibility. If at any time during
the term of this Agreement the Consultant deems there to be a potential conflict
of interest in Consultant’s performance of the Services, Consultant will
immediately notify the Company and defer continued performance of the Services
unless both Consultant and Company agree that no conflict would ensue or agree
in writing to waive such conflict.

7.         Conflicts. Consultant represents that his service as a consultant to
Company and his performance of the Services and all of the terms of this
Agreement do not and will not violate any other legal obligation or any
agreement to which he is or shall become a party.

8.         Counterparts. This Agreement may be executed in one or more
counterparts, including by electronic (PDF) transmission, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

9.         Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
between the parties, whether oral or written, concerning the subject matter
hereof. This Agreement supersedes any prior written or oral agreements between
the parties concerning the subject matter hereof.

10.       Governing Law. This Agreement shall be governed by the laws of the
State of Maryland. Each party hereby consents to the jurisdiction and venue of
the state and federal courts located in the State of Maryland, USA, in
connection with the enforcement of this Agreement and each party’s rights
hereunder. Consultant acknowledges that the injury that would be suffered by
Company as a result of a breach of Sections 4 or 5 of this Agreement would be
irreparable and that an award of monetary damages to Company for such a breach
would be an inadequate remedy. Consequently, Company will have the right, in
addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach of such provisions, and Company will
not be required to prove actual damages or to post any security in seeking such
relief.

11.       Assignment. Company may assign its rights and obligations hereunder;
provided that the successor assumes this Agreement and all of Company’s
obligations hereunder. Consultant may not assign any of his rights or
obligations hereunder.

12.       Notices. All notices, requests or communications to be given under
this Agreement shall be in writing and shall be deemed duly given if sent by
prepaid registered or certified mail, return receipt requested, or by prepaid
overnight courier service, to Company’s headquarters to the attention of the
Company’s Chief Executive Officer (for Company), and to the personal residence
of Consultant on file with the human resources department of Company (for
Consultant). Regardless, either party may send notice by email address against
confirmed receipt of such email.



--------------------------------------------------------------------------------

13.       Amendment; Waiver. No amendment, alteration or modification of any of
the provisions of this Agreement shall be valid or effective unless made in
writing and signed by the duly authorized representatives of the parties hereto.
No waiver of any provision of this Agreement shall be valid or effective unless
made in writing and signed by a duly authorized representative of the party to
be bound by such waiver. Failure of a party to exercise any right to enforce any
provision, or to require strict performance by the other party of any provision,
shall not release any party of its obligations under this Agreement and shall
not operate as a waiver of any right to insist upon strict performance, or of
any party’s rights or remedies under this Agreement or at law.

14.       Invalidity. If any provision of this Agreement is held invalid by any
law, rule, order, or regulation of any government or by the final determination
of any court of competent jurisdiction, such invalidity shall not affect the
enforceability of any other provisions and such provisions shall be interpreted
so as to best accomplish the objectives of such invalid provisions within the
limits of applicable law or court decision.

15.       Limitation of Liability to Company. Notwithstanding any other
provision of this Agreement, in no event shall Consultant be liable to Company
for Company’s lost profits, or special, incidental, punitive or consequential
damages (even if Consultant has been advised of the possibility of such
damages). Furthermore, in no event shall Consultant’s liability to Company under
any circumstances exceed the amount of compensation actually received by
Consultant from Company under this Agreement as of a date certain. Further,
Consultant will not be liable for delays or performance failures due to
circumstances beyond Consultant’s control. The foregoing provisions of this
Section 15 shall not apply, however, in the event of Consultant’s willful
malfeasance or gross negligence.

16.       Indemnification of Consultant. Company shall indemnify, defend and
hold Consultant harmless from and against any and all third party claims,
liability, suits, losses, damages and judgments, joint or several, and shall pay
all reasonable costs and expenses (including counsel’s fees and expenses) as
they are incurred in connection with the investigation of, preparation for or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, that Consultant incurs as a result of having performed services on
behalf of Company; provided, however, that such indemnification and payment
obligations shall not apply in the case of Consultant’s willful malfeasance,
negligence or breach of any of the representations, warranties or obligations
under this Agreement.

17.       Additional Covenant. The Parties covenant and agree that during the
term of this Agreement, and for a one-year period following the termination of
this Agreement, each shall refrain from making any defamatory, derogatory or
other unfavorable statements regarding the other or, in the case of Consultant,
Company’s business, officers, directors, employees and agents.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement as
of the day and year first set forth above.



    



NEXTCURE, INC.











By:

/s/ Michael Richman



/s/ Kevin Heller, M.D.







Michael Richman



Kevin Heller, M.D.

Chief Executive Officer









--------------------------------------------------------------------------------

Attachment A

Services

The Services to be provided by Consultant hereunder include the following:

Strategic advice to the Company regarding the Company’s ongoing clinical trials
for NC-318 and NC-410.





--------------------------------------------------------------------------------

Attachment B

Consideration

1.        Consultant shall retain possession of all outstanding stock options,
whether vested or unvested, which he possesses on the last day of his employment
with Company. All of Consultant’s unvested stock options shall continue to vest,
pursuant to their original vesting terms, through the term of this Agreement, up
through the termination of this Agreement. In addition, all of Consultant’s
stock options which have vested as of the date of the termination of this
Agreement will be exercisable until 90 days following the termination of this
Agreement.

2.        Five thousand dollars ($5,000) per month for up to ten (10) hours of
consulting Services.

--------------------------------------------------------------------------------